Case 1:18-cr-00123-CBA Document 235-1 Filed 07/12/19 Page 1 of 6 PagelD #: 3818

Wa Wisell & McGee, L.L.P.

80-02 Kew Gardens Road, Suite 307 Phone (718) 544-0041 www.wiselllaw.com
Kew Gardens, New York 11415 Fax (718) 261-0317

 

John T. Wisell
Nancy M. McGee

Patrick C, Murray July 10, 2019

Honorable Carol B. Amon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Scott Brettschneider

Dear Honorable Judge Amon:

[am writing this letter on behalf of Scott Brettschneider. I have known Scott for nineteen
years and consider him a friend.

Scott and I have worked together on many occasions and I always placed great value in
his insight and wisdom, Scott has always been an extremely hard worker and tenacious
advocate. As an attorney, Scott possesses the long range vision that helps makes sense of
volumes of material and how they fit into the big picture. His keen insight has resulted in many
positive outcomes for his clients. Over the years we have worked side by side and at no time did
he ever suggest or do anything that even skirted the bounds of unethical behavior, Whenever we
faced a crossroad, Scott always advocated for the ethically appropriate course of action.

Scott has worked tirelessly to advocate for victims of wrongful convictions and helped
secure the reversal of convictions for victims who were wrongly incarcerated. Pursing those
cases is a major uphill battle and not for the faint of heart. When Scott got behind a wrongful
conviction case, he never faltered and exhausted every remedy available to achieve justice.

Scott is always willing to help people without an expectation of anything in return. He
has a large client base of loyal clients who he has counseled on improving their lives well beyond
simply being their lawyer.

Thank you very much for taking the time to consider my experiences with Scott and I
hope this helps you understand something of the genuine person Scott Brettschneider is.

Very truly yours,

flsveye

Jon T. Wisell
Case 1:18-cr-00123-CBA Document 235-1 Filed 07/12/19 Page 2 of 6 PagelD #: 3819

July 9, 2018

Judge Carol B. Amon
225 Cadman Plaza
Brooklyn NY 11201

Honorable Judge Amon,
Tam the wife of Scott Brettschneider for the past 30 years. Unfortunately, I was unable to attend my

husband’s tri issues of oui ear old medically fragile daughte ho also
suffers from Scott and I have lived our lives whereby S our first priority, no
matter what personal hardships we endure individually or together. When our parents died, only

one of us attended the funerals and the other stayed back with our daughter; that is how strongly we
feel about being there for her.

  
 
 
 
 

When I met Scott in 1988, he was working for a criminal defense attorney in Queens. We were
married in 1989 and by 1990, Scott started his own practice. I had been a nurse since 1981,
employed by Long Island Jewish Medical Center. I was working on my graduate degree and was the
President of the National Urological Certification Board. I became pregnant with ya year.
It was a difficult pregnancy from the start and I went into preterm labor at 28 weeks. I spent the next
week in the hospital and the next 7 weeks at home on bed rest until her birth in July of 1991. Scott
juggled his new practice, all the while taking care of me when he was not at work.

finally had a We were told that her care would be
supportive and her life expectancy unknown. Most people diagnosed with this disorder died by the

was the ol living person with this syndrome. Her risk of this
ne

king
travel with her to where she
had a

That is w, as parents fiercely devoted to our child. It did not
matter what Scott was going through ill first as always.

Wi lness over the years, many people around us including family and friends, were no
longer there for us. It was not fun to be around us or to socialize with us. We learned a hard lesson
about life as the years went on. It is human nature perhaps. I being a nurse and Scott being an
attorney are both in the helping professions. We may not have understood at the time what was

   
 
     
  
 
  
  
 

  
 

  
Case 1:18-cr-00123-CBA Document 235-1 Filed 07/12/19 Page 3 of 6 PagelD #: 3820

   

happening to us, but what we came to find out is that it was Scott, Nancy and lone and we
were going to do this. We not only needed a belt, but suspenders to keep our life from falling apart.
We were both successful in our careers, but would drop anything if our daughter needed us. We
never rries on our sleeve but kept life going. For years people have said to me that God
gave me -cause I was a nurse and could take care of her. That is not true, not every
parent has a medical background who is blessed with a child with special needs. There are many
parents that take excellent care of their sick children without a degree, and that is who Scott
Brettschneider is as father and caregiver. Statistically, marriages fall apart with the stress that a
sick child brings to a relationship. Hard times made Scott and I stronger as a unit. We worked to
provide o to take her anywhere in the country where a doctor might be able to help her, to

give her every possible therapy to improve her life.

In 2006, we moved eae primarily for an easier life (or where she would not
Ss harsh winters, inevitably landing her in the hospital. Scott’s plan was to open a law practice
i but as the years went on, it became more difficult to wind down his New York
practice. He commuted back and forth, leaving 5 am on Monday’s and usually getting back by
Thursday night. If there were doctor’s appointments out of town, he worked his schedule around
that. After years of hired caregivers assisting — there came a point where we no
longer trusted leaving her even when we were working. For that reason, I took a weekend position,
so Scott could be here on the weekend while I worked, and I was here during the week while he was
working. ever leave her or take a vacation without her. The only place we have been on
vacation in ears is Disney World. Even with ‘cilities’ have had
several caregiver issues. AE sire worse than
upposed trusted caregiver was stealing her medication for herself in lieu of giving it to
She also wiped out our bank account. In October of that year, she was arrested at our
ome.

Regarding Scott, he always had an excellent reputation as an attorney. He mentored young
attorneys over his 32 years in practice. Many of these young men and woman grew into fine trial
attorneys. There was no hour that his telephone ever stopped ringing. Colleagues and clients alike
knew that Scott was around day or nigh LL bi

 
  
 

 

His health continued

    

to decline and in

We are trying to hold our lives together, again for the sake of i -- best that we can. I too am
ill and continue to work full time to provide for EEE We have had to cut back on he
and other treatments that were helping her, as financially we can longer keep it going as we were.
ill not understand if her father is taken away from her. She still cries when we leave her.
é Is Infantile and non-verbal and will never understand her life now without her father. I can
parallel this to when her grandparents died. She has no conception of death. She looks at pictures
of them and cries, not because she knows they are gone, i ecause she does not understand
why they are no longer here. Besides her medical ri il ers with severe anxiety,
obsessive-compulsive disorder and behavioral issues. Scott and 1 are her life, her pleasure and her
security in a world that still is not meant for those who are disabled to be loved and cared for with
respect. People with autism think in pictures and scenarios, not in words. Scott not being home with
Case 1:18-cr-00123-CBA Document 235-1 Filed 07/12/19 Page 4 of 6 PagelD #: 3821

or any extended period greater than a few days, would have a devastating emotional
impact on her, as things need to remain constant. As Scott and I get older and life becomes more
complex, EE cre-giving needs get greater. It is only both of her parents who can provide the
full time care that she needs. We struggle every day to keep this fine balancing act stable. Please
consider the well being of our daughter at the time of sentencing.

Respectfully,
Naseyfielbychnccde

Nancy Brettschneider
Case 1:18-cr-00123-CBA Document 235-1 Filed 07/12/19 Page 5 of 6 PagelD #: 3822

EDELSTEIN & GROSSMAN
Attorneys at Law
501 Fifth Avenue, Suite 514
New York, NY 10017
Tel: (212) 871-0571
Fax: (212) 922-2906
jonathan.edelstein.2@gmail.com

July 10, 2019

VIA ELECTRONIC CASE FILING
Hon. Carol Bagley Amon, U.S.D.J.
United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201

Re: United States v. Brettschneider, Docket No. 18-CR-123 (CBA)

Dear Judge Amon:

The undersigned, partners in the law firm of Edelstein & Grossman, respectfully write in
support of defendant Scott Brettschneider.

Our practice focuses on criminal appeals and post-conviction representation, and in that
capacity, we have known Scott for several years. We have litigated appeals in cases where Scott
was trial counsel, and we have also worked with Scott on the case of People v. Derrick Hamilton,
which resulted in the first New York State appellate court ruling to recognize a free-standing
actual innocence claim. Scott has never been anything other than honest in his dealings with us,
and we have come to know him as a zealous advocate who is dedicated to seeking justice for his
clients.

Scott will lose his law license as a result of this case, and he is devastated, not at the
consequences to himself but the loss of his life's work. This in itself is a severe punishment for
him, and his greatest regret is that he will not be able to go on advocating for the unjustly
accused.

While we cannot speak to the offense of which Scott has been convicted, we can say that
there is a side of him that the Court did not see at trial, and we express the hope that the Court
will consider that side of him in passing sentence.
Case 1:18-cr-00123-CBA Document 235-1 Filed 07/12/19 Page 6 of 6 PagelD #: 3823

The Court's consideration in this matter is appreciated.

 

Robert M. Grossman
